DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of search, Interview discussion (24NOV2021), and claims as amended by Examiner’s Amendment (below), Claims 1 – 8 and 10 - 20 are allowed. The following is an examiner’s statement of reasons for allowance:
It is claimed, in part, to:
… detect phase variation caused by a movement of the electronic device, extract a component matching the orientation of the external object from the detected phase variation, compensate for phase variation in the channel impulse response based on the component matching the orientation of the external object, and perform at least one of face recognition, gesture recognition, or live object detection based on the compensated phase variation, and wherein the component corresponds to a first component of a location change vector calculated based on the movement of the electronic device.

Art of record 2017/0212210 to CHEN et al. teaches:

The transmissions can expose information that represents channel attenuation and phase shifts for each transmission, which is sometimes referred to as channel state information (CSI).  The CSI of the transmissions is then parsed (block 2706). [P 0275] … the attenuations of the various CSIs may be substantially correlated, but the phase shifts of the CSIs may be significantly different from each other. … the differences in the phase shifts across different 

Art of record 2020/0073480 to HOF et al. teaches:

Plot 210 depicts an example plot of channel impulse response (CIR) in dB as a function of time.  For convenience, time is represented in terms of "taps" where taps are time domain samples of a single packet-correlation of a channel estimation.  Advantageously, channel estimation is executed using complementary Golay sequences as defined by the above mentioned 802.11 standards.  More particularly, the disclosed techniques may provide radar capabilities using a networking chip set that is fully compatible with the above mentioned 802.11 standards by simultaneously operating transmitter and receiver RF-chains.  Where radar operation is adapted for gesture recognition, face detection, etc., the time samples of a single Golay correlation may adopt a notion of distance, instead of a notion of time. [¶ 0065]

2018/0164874 to QIU et al. teaches:

Due to the small wavelength of acoustic signals, it is promising to derive the distance change of the finger based on the phase.  However, like many wireless signals, audio signals travel through multiple paths to reach the receiver, such as due to the reflection by different objects.  Such multipath propagation poses significant challenges to using the phase of the raw received signal for tracking.  To address the challenge, the present invention estimates the channel impulse response (CIR) in the time-domain.  The estimate gives the channel coefficient of each channel tap.  An appropriate channel tap is then selected where the phase of the selected tap is used to estimate the distance change of the finger. [¶ 0022]



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via telephone with Donald A. DiPAULA (Reg. No. 58,115) on 3DEC2021. 
This listing of claims replaces all prior versions and listings in the application.


1.	(Currently Amended)	An electronic device comprising:
a wireless communication module;
a movement detection module configured to detect a movement of the electronic device;
at least one processor operatively coupled with the wireless communication module and the movement detection module; and
at least one memory operatively coupled with the at least one processor,

control the wireless communication module to transmit a signal to an external object, 
control the wireless communication module to receive a signal reflected from the external object, 
obtain a channel impulse response based on the transmitted signal and the received signal,
obtain information of an orientation of the external object based on the received signal,
control the movement detection module to detect phase variation caused by a movement of the electronic device, 
extract a component matching the orientation of the external object from the detected phase variation, 
compensate for phase variation in the channel impulse response based on the component matching the orientation of the external object, and
perform at least one of face recognition, gesture recognition, or live object detection based on the compensated phase variation, and
wherein the component corresponds to a first component of a location change vector calculated based on the movement of the electronic device.

2.	(Currently Amended)	The electronic device of claim 1, wherein the instructions further cause the at least one processor to:
calculate a correlation value of the transmitted signal and the received signal,
obtain a peak timing of the correlation value, and
obtain amplitude and phase variation of the received signal.

3.	(Original)	The electronic device of claim 1, further comprising:
at least one antenna,
wherein the instructions further cause the at least one processor to:

obtain the information of the orientation of the external object based on the delay time of the signal received at each of the at least one antenna.

4.	(Currently Amended)	The electronic device of claim 1, wherein the instructions further cause the at least one processor to:
by controlling the movement detection module, obtain first location information of the electronic device at a reference time, obtain second location information of the electronic device in transmitting the signal 
extract a component matching the orientation of the external object from the location change information, and
detect the phase variation based on the extracted component of the location change information matching the orientation of the external object.

5.	(Original)	The electronic device of claim 4, wherein the instructions further cause the at least one processor to:
transmit a message, requesting location information, to the movement detection module, and
obtain the location information or the location change information from the movement detection module, in response to the request message.

6.	(Original)	The electronic device of claim 4, wherein the instructions further cause the at least one processor to:
transmit a message, requesting location information, to the movement detection module, and


7.	(Currently Amended)	The electronic device of claim 4, wherein the instructions further cause the at least one processor to:
extract a movement distance d of the electronic device toward the external object from the location change information as the component matching the orientation of an external device in the location change information, 
detect the phase variation based on the movement distance d and a wavelength 
    PNG
    media_image1.png
    30
    8
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    30
    8
    media_image1.png
    Greyscale
 of an electromagnetic wave carrying the signal, and
compensate for the phase variation by subtracting the detected phase variation from the phase variation of the obtained channel impulse response.

8.	(Currently Amended)	The electronic device of claim 1, 
wherein the wireless communication module is operated according to at least one of an 802.11ad, 802.11aj, or 802.11ay wireless communication scheme,
wherein the transmitted signal and the received signal comprise a physical layer protocol data unit (PPDU) of respectively, and
wherein the PPDU comprises a Golay sequence or a Golay complementary sequence to assist in obtaining the channel impulse response.

9.	(Canceled)

10.	(Currently Amended)	An electronic device comprising:
a wireless communication module;
a movement detection module configured to detect a movement of the electronic device; and
at least one processor operatively coupled with the wireless communication module and the movement detection module,

transmit at least one signal to recognize an external object,
receive at least one signal transmitted and reflected from the external object, 
obtain a channel impulse response based on the transmitted signal and the received signal,
obtain information of an orientation of the external object based on the received signal,
receive a detected phase variation caused by a movement of the electronic device from the movement detection module,
extract a component matching the orientation of the external object from the detected phase variation, 
compensate for phase variation in the channel impulse response based on the component matching the orientation of the external object, and
perform at least one of face recognition, gesture recognition, or live object detection based on the compensated phase variation, 
wherein the component corresponds to a first component of a location change vector calculated based on the movement of the electronic device, and
wherein the movement detection module is configured to:
obtain first location information of the electronic device at a reference time, second location information of the electronic device in transmitting the at least one signal 
extract a component matching the orientation of the external object from the location change information, and
detect the phase variation based on the extracted component of the location change information matching the orientation of the external object.

11.	(Currently Amended)	A method for operating an electronic device, the method comprising:

controlling the wireless communication module to receive at least one signal reflected from the external object;
obtaining channel impulse response based on the transmitted signal and the received signal;
obtaining information of an orientation of the external object based on the received signal;
detecting phase variation caused by a movement of the electronic device;
extracting a component matching the orientation of the external object from the detected phase variation; 
compensating for phase variation in the channel impulse response based on the component matching the orientation of the external object; and
performing at least one of face recognition, gesture recognition, or live object detection based on the compensated phase variation, 
wherein the component corresponds to a first component of a location change vector calculated based on the movement of the electronic device.

12.	(Currently Amended)	The method of claim 11, wherein obtaining the channel impulse response comprises:
calculating a correlation value of the transmitted signal and the received signal;
obtaining a peak timing of the correlation value; and
obtaining amplitude and phase variation of the received signal.

13.	(Original)	The method of claim 11, wherein receiving the signal comprises:
receiving a signal reflected from the external object via each of at least one antenna; and
obtaining the information of the orientation of the external object based on the received signal by obtaining a delay time of the signal received at each of the at least one antenna and obtaining the information of the orientation of the external object based on the delay time of the signal received at each of the at least one antenna.

14.	(Currently Amended)	The method of claim 11, wherein the detecting of the phase variation caused by the movement of the electronic device comprises:
obtaining first location information of the electronic device at a reference time;

obtaining location change information indicating a difference between the reference time and a location of the signal transmission 
detecting the phase variation based on the component of the location change information.

15.	(Original)	The method of claim 14, wherein obtaining the location change information comprises:
transmitting a message, requesting location information, to a movement detection module; and
obtaining the location information or the location change information from the movement detection module, in response to the request message.

16.	(Original)	The method of claim 14, wherein obtaining the location change information comprises:
transmitting a message, requesting location information, to a movement detection module; and
obtaining the location information or the location change information from the movement detection module at particular time intervals or at time intervals according to a preset pattern, in response to the message.

17.	(Original)	The method of claim 16, wherein obtaining the location change information further comprises:
obtaining the location change information of the signal transmission or of the reflected signal reception by compensating for the obtained location change information using interpolation with respect to around view in the signal transmission or in the reflected signal reception.

18.	(Currently Amended)	The method of claim 14, 
variation based on the extracted component of the location change information matching the orientation of the external object comprises:
extracting a movement distance of the electronic device toward the external object from the location change information[[;]], and 
detecting the phase variation based on the movement distance of the electronic device and a wavelength of an electromagnetic wave carrying the signal[[;]], and
wherein compensating for the phase variation based on the detected phase variation comprises:
compensating for the phase variation by subtracting the detected phase variation from the phase variation of the obtained channel impulse response.

19.	(Original)	The method of claim 11, wherein transmitting the at least one signal comprises:
transmitting the signal according to at least one of an 802.11ad, 802.11aj, or 802.11ay wireless communication scheme,
wherein the signal comprises a physical layer protocol data unit (PPDU) of the 802.11ad, 802.11aj or 802.11ay, and
wherein the PPDU comprises a Golay sequence or a Golay complementary sequence to assist in obtaining the channel impulse response.

20.	(Currently Amended)	The method of claim 11, further comprising:
performing at least one of face recognition, gesture recognition, or live object detection based on the compensated phase variation.





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.